FILED
                           NOT FOR PUBLICATION
                                                                             JAN 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50434

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-03701-BAS-1
 v.

DARLIN JANETT HERNANDEZ,                         MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                            Submitted January 9, 2017**
                               Pasadena, California

Before: KOZINSKI and WATFORD, Circuit Judges, and BENNETT,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
                                                                              Page 2 of 2
       1. The district court did not err in rejecting Darlin Hernandez’s vindictive

prosecution claim. At the time the government filed the original charge against

her, the evidence supporting the bail jumping charge did not exist. Thus, although

the government added the bail jumping charge after Hernandez exercised her

constitutional right to go to trial, no presumption of vindictiveness arose here. See

United States v. Gallegos-Curiel, 681 F.2d 1164, 1168–69 (9th Cir. 1982). That

the government sought a default judgment on Hernandez’s bond the same day the

district court set the date for trial does not give rise to an inference of

vindictiveness given that the prosecutor acted on new information providing a

basis for the additional charge. See United States v. Goodwin, 457 U.S. 368,

381–82 (1982).

       2. The district court did not err in finding that Hernandez was subject to a

twenty-year maximum sentence for importing methamphetamine. 21 U.S.C.

§ 960(b)(3). The government was not required to prove that Hernandez knew the

precise type or quantity of the drug she imported. See United States v. Jefferson,

791 F.3d 1013, 1019 (9th Cir. 2015); United States v. Carranza, 289 F.3d 634, 644

(9th Cir. 2002). Our precedent on this point is not clearly irreconcilable with any

of the Supreme Court decisions cited by Hernandez.

       AFFIRMED.